DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2020 was filed after the mailing date of the Application on January 10, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on January 10, 2020.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim, the closest art of the record- Kulkarni (Chinese patent document CN107004172A) hereinafter “Kulkarni” discloses some of the claimed features of “A method”, particularly: 
receiving, at a service (Kulkarni paragraph [0169]: “For each specific application 5100, communication partners can be identified, quality of service can be identified, user authentication and privacy can be handled, and any data syntax requirements can be specified. Among many other things, application-layer programming can provide application services for file transfer, e-mail, and other network software services”; paragraph [0259]: “multiple receiver nodes receiving signals from a single source can independently use the I and Q data from that source to determine their position”), signal data indicative of phases and gains associated with wireless signals received by one or more antennas located in a particular area (Paragraph [0035]: “signal strength information (“data indicative of gains” -Examiner’s note), proximity information, and phase angle information (“data indicative of phase” -Examiner’s note); delivering the collected information to a processing engine remote from the leaf node device; and processing the collected information in real-time to determine the location of the leaf node”; paragraph [0162]: “the leaf nodes may communicate with the sensor 6000 via a physical connection or a wireless connection (including BLE)”; paragraph [0219]: “The presence or absence of the antenna(s) is detected via intensities within the pattern patch, and via multiple settings of a single transceiver/antenna array or by combining information from multiple radios and antenna arrays”); 
determining, by the service and from the received signal data, changes in the phases and gains associated with the wireless signals (Paragraph [263]: “a receiver node can still refine its estimate of its relative position—and detect if one or more of its numbers have been accidentally shifted—by acting as leaf nodes in turn, with the remaining receiver node estimates temporarily acting as the location of the receiver node of the leaf node. Such techniques can identify problems, such as severe misalignment, without requiring highly accurate phase comparisons between signals received at different receiver nodes”; Paragraph [0274]: “The steps in the detection of the presence/absence of the tag based on the shape of the received RSSI waveform can be: 1) the RSSI signal is stored for a given window duration; 2) the RSSI over the window is based on consecutive differences between RSSI samples The rate of change in the calculated RSSI; 3) the rate of change of the RSSI (comprising an increase in the rate of change of the RSSI followed by a decrease in the change of the RSSI) can be used to effectively characterize the initial movement of the tag towards the receiver and later and 4) local averages and maxima within the window can be estimated based on the received RSSI”); 
estimating, by the service, a direction of motion of one or more objects located in the particular area, based on the determined changes in the gains associated with the wireless signals (Paragraph [0303]: “This can be used to estimate the direction of arrival from different BLE tags. In an embodiment, a simple spatial averaging of the received RSSI across the received signals from different antenna elements may be used. This can be done prior to waveform-based analysis for classification of different events”; Paragraph [0304]: “This architecture can be used for presence and/or absence detection to determine the status of leaf nodes to the receiver's proximity or distance from the receiver. The method can be used for tag location and for tag path characterization to track tag movement within a wireless network”). 
But neither Kulkarni nor other prior art of record discloses, suggests, or makes obvious the claimed combination, particularly art of record fails at least to disclose “estimating, by the service, a total mass of the one or more objects located in the particular area based on a ratio of the determined changes in the gains associated with the wireless signals over the determined changes in the phases associated with the wireless signals.”.

In that the dependent claims 2-8 depend ultimately from allowable, independent claim 1, these dependent claims 2-8 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 9, the closest art of the record- Kulkarni discloses some of the claimed features of “an apparatus”, particularly characterized by: 
“one or more network interfaces to communicate with one or more networks; 
a processor coupled to the network interfaces and configured to execute one or more processes; and 
a memory configured to store a process executable by the processor, the process when executed configured to: 
receive signal data indicative of phases and gains associated with wireless signals received by one or more antennas located in a particular area; 
determine, from the received signal data, changes in the phases and gains associated with the wireless signals; 
estimate a direction of motion of one or more objects located in the particular area, based on the determined changes in the gains associated with the wireless signals; and estimate a total mass of the one or more objects located in the particular area based on a ratio of the determined changes in the gains associated with the wireless signals over the determined changes in the phases associated with the wireless signals”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “estimate a total mass of the one or more objects located in the particular area based on a ratio of the determined changes in the gains associated with the wireless signals over the determined changes in the phases associated with the wireless signals.”.

In that the dependent claims 10-16 depend ultimately from allowable, independent claim 9, these dependent claims 10-16 are allowable for, at least, the reasons for which independent claim 9 is allowable.

Regarding independent claim 17 the closest art of the record- Kulkarni discloses some of the claimed features of “a tangible, non-transitory, computer-readable medium storing program instructions that cause a service to perform a process”, particularly characterized by: 
“receiving, at the service, signal data indicative of phases and gains associated with wireless signals received by one or more antennas located in a particular area; 
determining, by the service and from the received signal data, changes in the phases and gains associated with the wireless signals; estimating, by the service, a direction of motion of one or more objects located in the particular area, based on the determined changes in the gains associated with the wireless signals; and 
estimating, by the service, a total mass of the one or more objects located in the particular area based on a ratio of the determined changes in the gains associated with the wireless signals over the determined changes in the phases associated with the wireless signals”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “estimating, by the service, a total mass of the one or more objects located in the particular area based on a ratio of the determined changes in the gains associated with the wireless signals over the determined changes in the phases associated with the wireless signals”.

In that the dependent claims 18-20 depend ultimately from allowable, independent claim 17, these dependent claims 18-20 are allowable for, at least, the reasons for which independent claim 17 is allowable.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
M. R. Palattella et al., ("Internet of Things in the 5G Era: Enablers, Architecture, and Business Models," in IEEE Journal on Selected Areas in Communications, vol. 34, no. 3, pp. 510-527, March 2016, doi: 10.1109/JSAC.2016.2525418) teaches Internet of Things in the 5G Era;
Agrawala et al. (WIPO PCT Application Publication WO2004/095790A1) teaches a method and system for determining user location in a wireless communication network;
Adams et al. (WIPO PCT Application Publication WO2004/095790A1) teaches a wireless position location and tracking system;
He et al. (Canadian Patent Application Publication CA2974031A1) teaches a method of tracking one or more mobile objects in a site and a system employing same;
Carter (U.S. Patent Application Publication 2016/0259061A1) teaches a low-energy consumption techniques for locating a movable object using a global satellite navigation system;
Tran (U.S. Patent Application Publication 2014/0235965A1) teaches a wireless monitoring system;
Wootton et al. (U.S. Patent Application Publication 2017/0366938A1) teaches Systems and methods for detecting the presence of a body in a network without fiducial elements;
Moshfeghi (U.S. Patent Application Publication 2010/0309051A1) teaches a method and system for determining the position of a mobile device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/BERNARR E GREGORY/           Primary Examiner, Art Unit 3648